Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 3-8 and 10-12, filed 5/6/21, with respect to the claim rejections have been fully considered and are persuasive. The 103 rejections of the claims have been withdrawn. The examiner notes that while other inventions have used manufacturing batch, it has not been used in a battery exchange station to set rules for charging of a plurality of batteries as claimed here.
Due to the drawing amendments filed 5/6/21, the drawing objections are withdrawn.
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a method for managing a battery-exchange station, the method comprising: receiving, from a server, demand information for the battery-exchange station corresponding to a first time period; and forming a charging plan for a plurality of the batteries positioned in the battery-exchange station corresponding to the first time period based on a first instruction set stored in the battery-exchange station and the demand information corresponding to the first time period; and the charging plan comprises one or more assigned charging rules for each of the batteries positioned in the battery-exchange station; the prior art fails to disclose the further inclusion of the combination of the first instruction set comprises one or more charging rules and information indicative of assigning the one or more 
Regarding Independent Claim 19, the prior art discloses a battery-exchange station, comprising: a processor; a battery management component coupled to the processor and configured to-- receive, from a server, demand information for the battery-exchange station corresponding to a first time period; and form a charging plan for the batteries positioned in the battery-exchange station corresponding to the first time period based on a first instruction set stored in the battery-exchange station and the demand information corresponding to the first time period; and wherein the charging plan comprises one or more assigned charging rules for each of the batteries positioned in the battery-exchange station; the prior art fails to disclose the further inclusion of the combination of the first instruction set comprises one or more charging rules and information indicative of assigning the one or more charging rules to each of the batteries positioned in the battery-exchange station based on a manufacturing batch of each of the batteries positioned in the battery-exchange station.
Dependent Claims 2-18 and 20-26 are allowed for their dependence upon allowed Independent Claims 1 and 19. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859